DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the first and second outlet holes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination this will be the outlet for the coolant and the outlet for the exhaust.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 23-25, 30-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Challis (U.S. Pat. No. 6,460,520).
Regarding claim 17, Challis discloses a vehicle exhaust gas recirculation cooler comprising: 
a housing (200, 201, 206, 207) provided in a cylinder block (col. 5, lines 45-50 discloses that this is attached to locations “on the engine block”.  This is similar to this application which shows in fig. 1 that the cooler is simply in contact with the engine block.) located outside a water jacket of an internal combustion engine mounted in a vehicle and including a cooling fluid inlet (203) and a cooling fluid outlet (202 col. 5, lines 17-26 and col. 6, lines 18-22); 
a single (204) or a plurality of gas tubes (single option addressed) disposed inside the housing and configuring an exhaust gas flow path; 
a tube plate (207, 206) including tube insertion holes to which opposing ends of the gas tubes are inserted and fixed (shown in fig. 2); and 
a gas cover (200 is the housing that the tubes are inside of) coupled to the housing on an outer side of the tube plate and including an exhaust gas inlet (shown in fig. 2 where the tubes are inside of the flange 206) connected to one end of the gas tube and an exhaust gas outlet (shown in fig. 2 where the tubes are inside the flange 207) connected to the other end of the gas tube.
Regarding claim 18 which depends from claim 17, Challis discloses wherein the cooling fluid inlet is provided adjacent to the cylinder block, and the cooling fluid outlet is provided outside the cylinder block (both the inlet and outlet are adjacent and exterior to the cylinder block since the 207 and 206 flange are “on the cylinder block”).
Regarding claim 23 which depends from claim 17, Challis discloses wherein the gas tube includes a plurality of rows arranged and spaced apart from each other in a width (single tube option addressed.  Claim 1 gives the option to have a single tube or many.).
Regarding claim 24 which depends from claim 23, Challis discloses wherein the gas tube is configured such that the number of steps of the tubes in at least one row disposed on an outermost side is smaller than the number of steps of the tubes in a neighboring row (single tube option addressed.  Claim 1 gives the option to have a single tube or many.).
Regarding claim 25 which depends from claim 17, Challis discloses wherein the gas tube is configured such that a plurality of rows are arranged and spaced apart from each other in a width direction of the tube plate and diagonally arranged in the width direction of the tube plate (single tube option addressed.  Claim 1 gives the option to have a single tube or many.).
Regarding claim 30 which depends from claim 17, Challis discloses wherein the housing is arranged to be in contact with an outer wall surface of the cylinder block (col. 5, lines 45-60 discloses the connection ‘on the engine block’) or is integrally provided with the cylinder block (surface option addressed).
Regarding claim 31 which depends from claim 17, Challis discloses wherein the gas tube includes: 
a flat portion horizontally extending in a length direction of the housing (shown in fig. 2); 
a first bent portion bent from one end of the flat portion to outside the housing (shown in fig. 2); and 
a second bent portion bent from the other end of the flat portion to outside the housing, wherein the first and second bent portions are bent and rounded to have a predetermined curvature at opposing ends of the flat portion (shown in fig 2 is on flat potion with bent portions at either end that lead outside of the housing)
Regarding claim 32 which depends from claim 31, Challis discloses wherein the tube plate includes a cooling fluid guide portion in which an inner side surface thereof at a position corresponding to the flat portion protrudes toward the flat portion (the plate has a hole with a thickness and so protrudes towards the flat portion.  The specification of this application in paragraph 32 identifies the center hole of the plate, 320, as this guide which is simply and so this is a similar recitation.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-22, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capelle (U.S. Pub. No. 2009/0014151) in view of Kim (U.S. Pat. No. 10,151,279).
Regarding claim 17, Capelle discloses a vehicle exhaust gas recirculation cooler comprising: 
a housing (50, 59) located outside a water jacket (specification of this application shows this as the cooling around the cylinders which this reference is outside of the cylinders) of an internal combustion engine mounted in a vehicle and including a cooling fluid inlet (56) and a cooling fluid outlet (58); 
a single (20) or a plurality of gas tubes (single option addressed) disposed inside the housing and configuring an exhaust gas flow path; 
a tube plate (59) including tube insertion holes to which opposing ends of the gas tubes are inserted and fixed (shown in fig. 1)
a gas cover (60) coupled to the housing on an outer side of the tube plate and including an exhaust gas inlet (22) connected to one end of the gas tube and an exhaust gas outlet (24) connected to the other end of the gas tube.
Capelle does not disclose that the housing is provided in a cylinder block.
Kim, which deals in EGR coolers, teaches to have the housing be provided in a cylinder block (col. 1, lines 60-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Capelle with the housing in the cylinder block of Kim because this reduces the mounting space needed (col. 7, lines 31-35).
Regarding claim 19 which depends from claim 17, Capelle discloses wherein the cooling fluid outlet is provided outside the cylinder block through the tube plate and the gas cover (shown in fig. 1).
Regarding claim 20 which depends from claim 19, Capelle discloses wherein the cooling fluid outlet includes: 
a first outlet provided at the tube plate; 
a second outlet provided at the gas cover to correspond to the first outlet hole (shown in fig. 1); and 
an outflow pipe having one end connected to the second outlet hole (the conveyance of the engine coolant passage can be called a pipe).
Regarding claim 21 which depends from claim 20, Capelle discloses wherein the first and second outlet holes are provided close to any one of the tube insertion holes (shown in in fig. 2 where they are “close”).
Regarding claim 22 which depends from claim 20, Capelle discloses wherein the first and second outlet holes exhaust gas recirculation are provided close to the exhaust gas outlet (shown in fig. 2)
Regarding claim 26 which depends from claim 17, Capelle discloses further comprising: a sealing member (52) provided between the tube plate and the gas cover.
Regarding claim 27 which depends from claim 26, Capelle discloses wherein the sealing member is provided between the tube plate in which the first and second outlet holes and the tube insertion holes are provided and the gas cover (the sealing member is between the tube plate and the gas cover).
Regarding claim 28 which depends from claim 26, Capelle discloses wherein the tube plate, the sealing member, and the gas cover are coupled by a bolt (54 is construed as a bolt).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capelle (U.S. Pub. No. 2009/0014151) in view of Kim (U.S. Pat. No. 10,151,279) as applied to claim 17 above, and further in view of Nakamura (U.S. Pat. No. 7,661,415).
Regarding claim 29 which depends from claim 17, Capelle does not disclose the limitations of claim 29.
Nakamura, which deals in EGR coolers, teaches wherein the tube plate and the gas cover are braze coupled (col. 7, lines 25-30 discloses brazing all connections of the EGR cooler).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Capelle with the brazing of Nakamura because this creates an integral piece (col. 7, line 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747